Citation Nr: 1719611	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  16-11 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and an unspecified neurocognitive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1947 to December 1952 and from September 1957 to May 1976, to include service in the Republics of Korea and Vietnam.  The Veteran was awarded the Combat Infantryman Badge, two Purple Hearts, two Silver Stars, and four Bronze Stars, including a Bronze Star with a "V" device, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, remand is necessary to afford the Veteran a new VA examination and opinion to clarify the Veteran's acquired psychiatric disorders.  

The Veteran was afforded a VA psychological examination in January 2014, where the VA examiner did find that the Veteran's symptoms did not meet the criteria for PTSD, but diagnosed the Veteran with an unspecified neurocognitive disorder which corresponded to dementia of an unclear etiology.  The examiner noted that possible etiologies in the Veteran's medical records included amyloid vaculopathy of the brain and strokes, which were "age-related and devoid of a causal relationship to the Veteran's military service."  The VA examiner further noted that the Veteran was unable to recall details of his military service or even mention a specific stressor beyond "the battlefield."  

The Veteran submitted two letters from his primary care provider, Dr. K.U., dated February 2013 and February 2014.  Dr. K.U. indicated that the Veteran was tested for and diagnosed with PTSD, with symptoms including sleeplessness, depressed mood, flashbacks, nightmares, irritability, and nervousness.  Dr. K.U. opined that these symptoms and the Veteran's PTSD were service-related.  

Finding the opinion of the VA examiner more persuasive, the RO subsequently denied the Veteran's claim.  

However, the Board notes that since the January 2014 VA examination, VA treatment records indicate that the Veteran has been receiving ongoing psychotherapy treatment at the Durham, North Carolina VA Medical Center (VAMC).  Unlike the findings of the January 2013 VA examiner that the Veteran was unable to recall details of his military stressors, the Veteran is noted in his VA treatment records as describing multiple in-service stressors.  In addition, treatment records note a positive PTSD screening test at the Durham VAMC in June 2014.  The attending physician suggested that the Veteran's PTSD symptoms had persisted for decades. 

Therefore, since additional evidence has been submitted since the January 2014 VA examination, and given the discrepancies between the Veteran's VA treatment records and the VA examination report, on remand, the Board seeks an additional VA examination and opinion to clarify the current diagnoses of the Veteran's acquired psychiatric disorders.

The Board also notes that it has been over three years since the last VA examination.  While the passage of time alone is not necessarily sufficient to support a new examination, in this case where remand is already required for other development, and a significant period of time has passed since the previous examination, the Board finds that a new examination to adequately reveal the current state of the Veteran's disability is appropriate.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a).

Lastly, as the Veteran receives continuous treatment through VA, the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from December 2016 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Again, the Board apologizes for the delays.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all outstanding treatment records relevant to his claim.  All identified VA records should be added to the claims file, to include VA treatment records dated since December 2016.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.

2.  After the above development has been accomplished to the extent possible, schedule the Veteran for a new VA psychological examination to determine the nature and etiology of any psychiatric disability found, to include PTSD.  The examiner is to be provided access to the Veteran's file.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

Following a review of the claims file and examination of the Veteran, the examiner should address the following:

(a) Does the Veteran have a diagnosis of PTSD that conforms to the criteria of the DSM-IV or DSM-5?

(b) If the Veteran is diagnosed with PTSD, the examiner should clearly state whether the claimed stressor(s) support the diagnosis of PTSD, and provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that PTSD is related to the stressors.  


(c) If the Veteran is diagnosed with an acquired psychiatric disability other than PTSD, the examiner  is to provide an opinion whether it is at least as likely as not (50 percent or more probability) that the any acquired psychiatric disability is due to service

A complete rationale for all opinions must be provided.  The examiner should specifically discuss the opinion of the Veteran's private physician, as well as VA treatment records showing ongoing psychiatric treatment since the January 2014 VA examination, to include the June 2014 positive PTSD screening at the Durham VAMC. 

3.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




